By the Court, Rhodes, J.:
The evidence shows that Dr. Mayon negotiated the purchase of the drug store from Dr. Reynolds; that by agreement among the parties, the bill of sale was taken in the plaintiff’s name, to secure the payment by Mayon to him of the amount advanced by him to effect the purchase; and that the possession of the store was delivered to the plaintiff, and the evidence tends to show that the plaintiff placed T. C. Mayon, the son of Dr. Mayon, in charge of the store. That transaction placed the legal title to the drug store in the plaintiff.
There is evidence tending to show that there was an agreement between Dr. Mayon and the plaintiff that he (Dr. Mayon) would pay the plaintiff the sum which he had paid as the purchase money, with interest, and that then the drug store should be turned over to and become the property of Dr. Mayon. That agreement would not operate as a transfer of the title to Dr. Mayon, until the money was paid by him. There is no evidence that-the money was paid.
Upon the issue as to whether at the time of the purchase of the drug store, the purchase money was loaned by the plaintiff to Dr. Mayon, the evidence is conflicting; but if it were in truth loaned to him, that fact would not vary the effect of the bill of sale, and delivery of possession of the drug store; for, although Dr. Mayon, or those claiming under him, may insist that the bill of sale was executed as security for the payment of the money advanced by the plaintiff, still the bill of sale transferred the title to the plaintiff, and it would not pass to Dr. Mayon until he paid the money loaned to him by the plaintiff.
The evidence leaves no room for doubt that the purchase money was agreed to be, and was, furnished by the plaintiff; that it was procured by the plaintiff from the City Bank; that Dr. Mayon agreed to repay that sum; and that the bill *331of sale was executed to the plaintiff to secure its payment. The question whether the note to the bank was made' by the plaintiff and Dr. Mayon jointly, or by Mayon with the plaintiff as an indorser, is immaterial; for, if it was made in the latter form, it would not so operate as to change the legal effect of the bill of sale. The Court, therefore, did not err in refusing the defendant’s third instruction. Conceding that the proposition contained in the proposed instruction—that because of the destruction of the note by the plaintiffs, it will be presumed that it was made in the form contended by the defendants, which is, that Dr. Mayon was the maker and the plaintiff the indorser—was correct; still the failure to give it was not erroneous, for, as we have seen, the question of the effect of the bill of sale is not dependent on the form of the note. If the bill of sale was intended as a mortgage, the legal title to the drug store passed to the plaintiff without regard to the form of the note; and hence the question as to the form of the note was immaterial.
The other questions presented on the motion for a new trial, do not require any further consideration.
Order affirmed.